227 F.2d 324
George SESSIONS, Jr., Appellant,v.Wyndham MANNING, Sr., Superintendent, Appellee.
No. 7090.
United States Court of Appeals Fourth Circuit.
Argued Nov. 7, 1955.Decided Nov. 9, 1955.

George Sessions, Jr., pro se, on brief.
William A. Dallis, Asst. Atty. Gen., of South Carolina (T. C. Callison, Atty. Gen., of South Carolina, on brief), for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM.


1
This is an appeal from an order denying a petition for a writ of habeas corpus by a prisoner held in custody under a judgment and sentence of a court of South Carolina.  He contends that he was convicted by false testimony and that he was absent from the court room during a portion of the trial.  The question with respect to the truthfulness of the testimony upon which he was convicted was not one, however, which he could raise by application for habeas corpus in the court below and the question as to his absence during a portion of his trial was one which was raised upon his appeal from his conviction and was considered and passed upon by the Supreme Court of South Carolina in State v. Sessions, 225 S.C. 177, 81 S.E.2d 287.  The court below properly declined, therefore, to issue the writ.  An additional reason for not issuing it was that appellant had not exhausted state remedies.  The appeal is, therefore, entirely without merit and, furthermore, we are without jurisdiction to entertain it for lack of the certificate of probable cause required by 28 U.S.C. § 2253.


2
Appeal dismissed.